Citation Nr: 0721856	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status-post 
compression fracture of L1-L2, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1982.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The issue of service connection for depression secondary to 
the back was denied by the RO in August 2005, a notice of 
disagreement was submitted in September 2005, a statement of 
the case was issued in August 2006, and a timely appeal of 
this issue to the Board was not submitted by the veteran.  
The issue is not before the Board at this time. 

The veteran appears to be currently incarcerated. 


FINDING OF FACT

The competent medical evidence, overall, indicates that the 
veteran's status-post compression fracture of L1-L2 does not 
result in severe limitation of motion of the lumbar spine, or 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status-post compression fracture of L1-L2 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §4.71a, Diagnostic Codes 5285, 5292 (effective prior 
to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board observes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), unless the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (renumbered as Diagnostic 
Code 5243).  68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  Under the revised 
criteria, Diagnostic Code 5235 addresses vertebral fracture 
or dislocation.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran's current 30 percent evaluation is based on 
moderate limitation of motion of the lumbar spine with 
demonstrable deformity of a vertebral body from a fracture, 
under Diagnostic Codes 5285-5292 (prior to September 26, 
2003).  Residuals of a fracture of a vertebra without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast) warrants a 60 percent evaluation.  Id.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  Id.

The General Rating Formula relates that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a (2006).

A Note provides that normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion for the thoracolumbar spine 
is 240 degrees.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment reports dated during the appeal period show that 
the veteran sought treatment for a variety of conditions, 
including pain in the lower back and leg.  

The report of a November 2002 VA spine examination provides 
that the examiner reviewed the Pensacola VA clinic records.  
It sets forth the pertinent medical history, the veteran's 
current complaints, and the current examination results.  

The examiner observed that in 1998 the veteran was involved 
in a rear-end motor vehicle accident, which he said 
aggravated his neck and back pains.  In 1999, the veteran was 
in a motor vehicle accident in which his vehicle rolled over 
and he had a closed head injury.  The veteran complained of a 
stocking distribution of numbness over the entire right leg 
from the hip to the foot that had become worse over the past 
year.  

Such facts are found to provide evidence against this claim 
as they indicate post-service back injuries. 

On physical examination, extension of the lumbar spine was to 
less than 15 degrees.  Anterior flexion was to approximately 
80 degrees.  Lateral flexion to the right and to the right 
(sic) was to a little less than 30 degrees and was associated 
with pain in the lumbosacral spine area.  Rotation to the 
right and the left was to 80 degrees.  

The examiner stated that it would be hard to say that the 
further damage that was in the veteran's spine was not 
related to the veteran's in-service injury.  However, the 
veteran needed further nerve conduction studies to verify 
objectively the extent of the veteran's claimed numbness, as 
he did not find sufficient objective neurological 
abnormalities on the present examination.  Therefore, nerve 
conduction studies were to be scheduled.  

The report of a November 2002 VA neurological examination 
provides that the examiner reviewed the veteran's medical 
records.  The veteran complained of a stocking like 
distribution of numbness involving the entire right leg from 
the hip to his foot.  During the examination, the veteran 
further complained of numbness over the entire right side of 
his body.  

The pertinent diagnosis was that on objective examination, 
the veteran's claimed numbness did not follow formal known 
neurological pathways.  The examiner observed that a January 
2000 VA fee-basis medical report [a copy of which is in the 
claims file] stated that nerve conductions studies were 
normal and EMG findings showed mild denervation changes that 
suggested chronic right L4-L5 radiculopathy, providing highly 
probative evidence against a higher evaluation.   

Regarding Deluca, the examiner stated that the veteran did 
indeed have objective evidence of limitations of motion.  
Since a January 2000 VA spine examination [a copy of which is 
in the claims file], there had been little if any significant 
change in the range of motion.  However, repetitive motions 
of extension and flexion of the spine would likely aggravate 
the veteran's pain, and therefore, limit the range of motion, 
though it was not possible to specify the degree of those 
changes.

The report of a December 2004 VA spine examination provides 
that the examiner reviewed the veteran's claims file.  It 
sets forth the pertinent medical history, the veteran's 
current complaints, and the current examination results.  On 
examination, the veteran's lumbar spine had flexion to 42 
degrees, with pain at 30 degrees.  He had extension to 20 
degrees with pain at 6 degrees.  Lateral flexion was to 8 
degrees on the right and to 20 degrees on the left, with 
pain, especially through the right.  Rotation of the thorax 
was to 20 degrees on the right and to 60 degrees on the left.  
With repetitive motions, the veteran experienced increased 
pain but no weakness.  There was a lack of endurance, but no 
fatigue.  The diagnosis was posterior disc protrusions, L1-
L2, L5-S1 levels without significant compression of the 
thecal sac or neural foramina; disc degeneration at L5-S1; 
and anterior wedging of vertebral bodies of L1 and L2, 
indicating previous compression fractures that were old.  
There was no effect on the activities of daily living and 
moderate effect on any occupation involving prolonged 
standing, sitting or heavy lifting, providing more evidence 
against this claim.  

The claims file includes the report of a July 2005 assessment 
of the veteran for vocational rehabilitation purposes, 
conducted by contract for VA.  The veteran self-reported a 
variety of functional limitations due to his service-
connected 30 percent low back disability and 10 percent 
tinnitus.  The report also addressed factors unrelated to the 
veteran's service-connected low back disability, such as his 
mental health, education and past work history.  Based on 
self-reported history, records, observation and formal 
testing, the veteran had mild impairment of activities of 
daily living; marked impairment of social functioning; marked 
impairment of concentration, persistence and pace; and was 
unable to adapt to work settings.  The report stated that the 
veteran was not employable.  Based on a detailed review of 
this report, the Board finds that the report, overall, 
provides some evidence against this claim, indicating the 
minimal nature of the back disorder (a "mild" impairment)     

The foregoing records, overall, constitute evidence against 
an evaluation in excess of 30 percent for the veteran's 
status-post compression fracture of L1-L2 under the old 
criteria (Diagnostic Code 5285-5292) or the revised criteria 
(the General Rating Formula).  The VA examination provided 
show that the veteran's service-connected disability does not 
result in severe limitation of forward flexion, limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected low back disability 
are contemplated in the current 30 percent rating assigned to 
the condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 30 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  While the 
January 2000 and December 2004 VA examinations found that 
repetitive motions would result in pain and limit the 
veteran's range of motion to an indeterminable degree, the 
December 2004 VA examination also found that repetitive 
motions would not result in weakness, fatigue or any effect 
on the activities of daily living.  Further, the functional 
impairments identified in the July 2005 vocational assessment 
were self-reported.  The veteran's inability to work, as 
noted by the report, was not solely due to the service-
connected low back disability but was the result of several 
other factors as well.

The Board is also aware of the veteran's neurological 
complaints.  The competent medical evidence, however, fails 
to show that these complaints are due to the veteran's 
service-connected status-post compression fracture at L1-L2.  
In fact, the evidence demonstrates that any neurological 
complaints are due to other, non-service-connected 
conditions.  The most recent test results provide evidence 
against a higher evaluation.    

Similarly, the Board observes that there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to the veteran's service-
connected low back disability, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The post-service back injury, the VA treatment 
records, and the post-service examinations and test results 
support the conclusion that the veteran does not warrant a 
higher evaluation based on a disorder from service.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R.  
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in December 
2004 and March 2006 that discussed the particular legal 
requirements applicable to the veteran's claim for an 
increased evaluation, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

In April 2005 correspondence, the veteran responded to VA 
that he had no additional evidence to submit and asked that 
his case be forwarded immediately to the Board.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
provided examinations with respect to the veteran's claim.  
The Board recognizes that a nerve conduction study was 
contemplated but not performed.  However, additional 
development is not required.  The evidence of record, as 
discussed above, demonstrates that any neurological 
complaints are unrelated to the veteran's service-connected 
status-post compression fracture at L1-L2.  In any event, the 
Board finds that the examinations already undertaken provide 
a basis to decide the case on the merits fully.  In addition, 
the veteran is incarcerated, with a release date of June 
2008, so another VA examination is not feasible.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 30 percent for status post 
compression fracture of L1-L2 is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


